Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2016/0155592) in view of Enomoto et al. (US 2006/0050466).
Regarding claim 1, Ito discloses an electromagnetic relay comprising:
a pair of fixed contacts (35) and a movable contact (29) which is moved up and down by an actuator (see the drawing below) to be brought into contact with or be separated from the pair of fixed contacts, comprising: 
a mover support (52) disposed below the movable contact (29) and connected to the actuator by a shaft (25); 
a mover holder (51) disposed above the movable contact (29) and fixed to the mover support (52); 
a contact pressure spring (33) disposed between the movable contact (29) and the mover support (52) to provide a contact pressure to the movable contact (29); and 
a supporting pin (see the drawing below) installed to extend through the movable contact (29) and the mover holder (51).
wherein the shaft (25) is fixed to the mover holder (51).
Ito does not disclose the upper surface of the mover support is provided with a spring support portion protruding therefrom to support a lower end of the contact pressure spring and the supporting pin.
Enomoto discloses an electromagnetic switching device comprising:
the upper surface of the mover support (see the drawing below) is provided with a spring support portion (41b) protruding therefrom to support a lower end of the contact pressure spring (41a) and the supporting pin (5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the spring support portion as taught by Enomoto with Ito’s device for the purpose of preventing the spring load from varying.
[AltContent: textbox (Supporting pin)][AltContent: arrow][AltContent: textbox (Actuator)][AltContent: arrow]
    PNG
    media_image1.png
    314
    235
    media_image1.png
    Greyscale
			
    PNG
    media_image2.png
    216
    255
    media_image2.png
    Greyscale
 
Annotated FIGs. 4 and 22b of Ito
[AltContent: textbox (Mover support)][AltContent: arrow]
    PNG
    media_image3.png
    177
    119
    media_image3.png
    Greyscale
	Annotated FIG. 5 of Enomoto
Regarding claim 2, Ito discloses:
The central portions of the movable contact (29) and the mover holder (51) are respectively provided with a fitting hole (29a) and a through hole through which the supporting pin (see the drawing above) is inserted.
Regarding claim 4, Ito discloses:
a diameter of the through hole (29a) is larger than the diameter of the supporting pin (see the drawing above).
Regarding claim 9, Ito discloses:
the supporting pin (see the drawing below) protrudes outwardly of an upper portion of the mover holder (51).  

    PNG
    media_image4.png
    309
    581
    media_image4.png
    Greyscale

Annotated FIGs. 4 and 22b of Ito

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2016/0155592) in view of Perreira et al. (US 5,394,128).
Regarding claim 3, Ito does not disclose: the diameter of the fitting hole is smaller than a diameter of the supporting pin in a state in which no external force is applied.
Perreira discloses a relay comprising the diameter of the fitting hole (see the drawing below) is smaller than a diameter of the supporting pin (11) in a state in which no external force is applied.
[AltContent: arrow][AltContent: textbox (Fitting hole)]
    PNG
    media_image5.png
    267
    286
    media_image5.png
    Greyscale

				Annotated FIG. 1 of Perreira
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fitting hole is smaller than a diameter of the supporting pin (11) as taught by Perreira with Ito’s device for the purpose of providing the "impact break" in the linear direction as such is the direction of the movement of the armature shaft 10 (see para. 10).
Regarding claim 7, Perreira discloses: 
the lower surface of the movable contact (21) is provided with a mover support portion (20) to support the supporting pin (10).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2016/0155592) in view of Molyneux et al. (US 2015/0187518).
Regarding claim 5, Ito does not disclose: the supporting pin is implemented as a leaf spring.
Molyneux discloses a contactor comprising the supporting pin (132) is implemented as a leaf spring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the supporting pin as a leaf spring as taught by Molyneux with Ito’s device for the purpose of weighing less.
Regarding claim 6, Molyneux discloses: 
a cross section of the supporting pin is defined in a 'C' shape.
Response to Arguments
Applicant's arguments filed 6/22/22 have been fully considered but they are not persuasive. 
In the REMARKS:
Page 6, paragraph 6, applicant argued that:
“Applicant notes that claim 1, as amended, also recites that the spring support portion also supports "the supporting pin" and that "the shaft is fixed to the mover holder," which the Office Action does not address, and Applicant submits is not cured by any of the currently cited references”.

This argument is not found to be persuasive, because Ito clearly discloses the shaft (25) is fixed to the mover holder (51).

Page 6, paragraph 7, applicant argued that:
“Applicant submits that the spring support portion of Enomoto does not (and cannot) support the supporting pin in the arrangement shown in Enomoto”. 
 
This argument is not found to be persuasive, because the mover support (see the drawing below) supports the movable contact (4).  The movable contact (4) supports the pin (5).  Without the mover support (see the drawing below), the movable contact (4) cannot stay in place when the pin (5) is pressed.  Therefore, the mover support (see the drawing below) indirectly supports the pin (5).  


    PNG
    media_image6.png
    181
    453
    media_image6.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
June 24, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837